ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Anis Avasta Construction Company              ) ASBCA No. 61926
                                              )
Under Contract No.     H92237-11-C-0830       )

APPEARANCE FOR THE APPELLANT:                    Mr. Shujah Mowafaq
                                                  President and CEO

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                 Isabelle P. Cutting, Esq.
                                                  Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE WILSON
        ON THE GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT

       Anis Avasta Construction Company (appellant) brings this appeal alleging the
United States Air Force (government) failed to pay appellant for work performed. The
government moves for summary judgment, arguing that the claim is barred by the six
year statute of limitations set forth in the Contract Dispute Act’s (CDA) 41 U.S.C.
§§ 7101-7109, and also that the appeal is barred by the doctrine of laches. Appellant
counters that there are material facts in dispute that preclude summary judgment. We
grant the government’s motion.

      STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

      1. On July 27, 2011, the government awarded appellant a contract to construct a 200
meter water well in Ahmed Kheyl, Afghanistan1 (app. supp. R4, signed contract at 1-3 2).

       2. FAR 52.232-5, PAYMENTS UNDER FIXED PRICE CONSTRUCTION
CONTRACTS (SEPT 2002), was incorporated into the contract (app. supp. R4, signed
contract at 14). FAR 52.232-5(h) requires that the government shall pay the amount due the

1 Appellant submitted a copy of the signed contract (app. supp. R4, contract document).
      The government claims to not have any record of the contract (R4, tab 2). As the
      government is not contesting the existence of the contract in this motion, the
      Board accepts the existence of the executed contract at issue in this appeal.
2 Appellant submitted several attachments to the Board with its complaint. Due to

      appellant’s pro se status and the difficulty of internet connectivity and mail
      coming from Afghanistan, the Board accepted the attachments as appellant’s
      supplemental Rule 4 file. As the attachments do not have a sufficient tabbing or
      numbering system, reference will be made to the document name and page.
contractor under this contract after completion and acceptance of all work; presentation of a
properly executed voucher; and, presentation of release of all claims against the government
arising by virtue of the contract.

       3. Pursuant to the terms of the contract, on August 1, 2011, appellant signed a notice
to proceed and had 30 calendar days to complete the contract work (app. supp. R4, contract
document at 3; notice to proceed).

       4. On September 12, 2011, appellant contacted the contracting officer (CO) via
email, stating that the water well construction was complete (app. supp. R4, email dtd.
September 12, 2011). On September 24, 2011, the contracting officer’s representative
(COR) replied, stating that the government would send the “paperwork to SOTF” (app.
supp. R4, email dtd. September 24, 2011).

      5. The record contains no evidence of communication between September 24, 2011
and September 5, 2012.3

       6. On September 5, 2012, email correspondence reflects that appellant reached out to
the combined joint special operations task force – Afghanistan (CJSOTF-A) via email, and
stated appellant still did not “have the COR and the person to sign and process the invoice”
(app. supp. R4, email dtd. September 15, 2012).

       7. On September 10, 2012, appellant again reached out to the CJSOTF-A via email,
asking “do you have any information of this contract from site” (app. supp. R4, email dtd.
September 10, 2012).

       8. On September 13, 2012, a government official identified as Mr. Barden,
responding from the CJSOFT-A email address, contacted appellant and stated, “I have
discussed the issue with the COR and TSgt Ladd in our payment section. You are clear to
submit for payment [to the payments email address].” (App. supp. R4, email dtd.
September 13, 2012)

       9. On September 18, 2012, appellant emailed the CJSOTF-A payments email address,
as directed by Mr. Barden in the September 13, 2012 email, regarding the invoice (app. supp.
R4, emails dtd. September 13, 2012, September 18, 2012). Later on September 18, 2012,
TSgt Ladd responded from the CJSOTF-A payments email address stating that she would

3   The record includes an email seemingly dated February 8, 2012 from the government
         representative. However, the email address is one clearly used by the personnel in
         that position and not the individual themselves and the date and context aligns
         more with the emails dated in 2011 and not 2012. As such, the Board finds that
         the next communication between the parties after the September 24, 2011 email
         from the government to appellant to be the September 5, 2012 email from
         appellant, requesting information on how to receive payment. (App. supp. R4,
         email dtd. February 8, 2012)
                                              2
submit the payment and would copy appellant (app. supp. R4, email dtd. September 18,
2012).

       10. On October 31, 2012, appellant reached back out to the government at the
CJSOFT-A payments email address requesting a status of the payment as he had not yet
received a copy (app. supp. R4, email dtd. October 31, 2012). On November 7, 2012,
appellant again emailed the CJSOTF-A payments email address, specifically to TSgt Ladd,
and stated that per their phone conversation the invoice was attached (app. supp. R4, email
dtd. November 7, 2012). The record contains no evidence of the contents of the referenced
phone conversation.

       11. On November 14, 2012, TSgt Ladd responded that a signed DD250 was
necessary to process payment (app. supp. R4, email dtd. November 14, 2012). Later on
November 14, 2012, appellant responded and stated that he could not “find the COR to sign
the invoice” and to talk to “Mr. Barden he will tell you the status” (app. supp. R4, email dtd.
November 14, 2012).

      12. The record contains no correspondence between November 14, 2012 and
October 29, 2018.

       13. On October 29, 2018, appellant filed a claim dated October 28, 2018 in the
amount of $72,000 with the current SOJTF-A CO, 1LT Maxwell Marsenison, via email, for
payment for the Ahmed Kheyl water well project (R4, tab 14 at 3-4; app. supp. R4, email
dtd. October 29, 2018).

         14. By email dated October 30, 2018, appellant requested that 1LT Marsenison
confirm he had received appellant’s claim (app. supp. R4, email dtd. October 30, 2018). An
email exchange on October 31, 2018 shows that appellant communicated with the Director of
Contracting at SOJTF-A, MAJ Agyemang. MAJ Agyemang requested clarification as to
whether appellant was referring to payment for the water well project or a pole barn project,
as appellant submitted documentation for the pole barn project at the same time. Appellant
stated he was seeking payment for the water well project but submitted the pole barn
contracting officer’s final decision (COFD) because he had “received the pole barn invoice
. . . and attached the COFD” for reference. On November 1, 2018, MAJ Agyemang replied
that the government had no record of the water well contract or that it had been performed,
which was required for payment. (App. supp. R4, emails dtd. October 31, 2018, November 1,
2018)

       15. On November 2, 2018, appellant replied to MAJ Agyemang’s email, stating he
was forwarding the email traffic from September 5, 2012 indicating that the work was
complete, along with the email traffic from November 4 and 14, 2012, regarding appellant’s
submission of the invoice (app. supp. R4, email dtd. November 2, 2018). Appellant
referenced the statement in the November 14, 2012 email from TSgt Ladd indicating that he
was “still waiting for the DD250 from the COR” (app. supp. R4, email dtd. November 2,
2018).
                                             3
       16. On December 8, 2018, contract specialist Rebecca Raish replied to appellant’s
email of November 2, 2018 and advised appellant that pursuant to 31 U.S.C. § 3702(b) and
5 C.F.R. § 178.104, appellant could not file a claim against the government after six years
had passed (app. supp. R4, email dtd. December 8, 2018).

        17. Appellant replied later on December 8, 2018 and stated he submitted a copy of
the contract, the notice to proceed, and email traffic, which reflects that the contract was
performed and completed. Appellant also asserted that he “continuously asked the issue
and followed up with the contracting office until 2013” and never got a result. (App. supp.
R4, email dtd. December 8, 2018) The record reflects that prior to October 2018, the last
communication between appellant and the government, was on November 14, 2012, with
TSgt Ladd, the CJSOFT-A payments contact. In that communication, TSgt Ladd replied
that a signed DD250 was required to issue payment for the contract and appellant responded
that he was unable to “find the COR to sign the invoice.” (App. supp. R4, email dtd.
November 14, 2012)

      18. Appellant filed a notice of appeal at the Board on January 2, 2019 and on
January 3, 2019 it was docketed as ASBCA No. 61926.

       19. The government filed a notice of appearance in this appeal on January 7, 2019 4
and on February 7, 2019 the government issued a COFD in this matter and denied
appellant’s claim, asserting “[t]he government does not have any official evidence to
support a completion of such contract and as such makes no admission that an enforceable
contract exists” (R4, tab 16 at 2).

       20. The current CO at SOJTF-A, MAJ Kwame Agyemang, submitted a signed
declaration dated January 28, 2019. MAG Agyemang declared, in pertinent part:

              a. That after extensive search he has found no record of the appellant
                 contractor before January 24, 2017;

              b. That there is no record of the contract work being completed or accepted
                 by that office;

              c. The security situation at the site of alleged contract performance makes it
                 impossible for the government to verify the existence of the water well.

(R4, tab 2)




4   The notice of appearance in the record is dated “7 January 2018”, but was received by
         the Board on January 7, 2019.
                                               4
                                       DECISION

        The government moves for summary judgment, contending that appellant’s claim
is barred by the statute of limitations established by the CDA, and also that appellant’s
claim has lain dormant for so long that it is barred by the doctrine of laches (gov’t mot.
at 2).

        A party is entitled to summary judgment if it, as the moving party, has shown that
there are no genuine issues of material fact and it is entitled to judgment as a matter of
law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Mingus Constructors, Inc. v.
United States, 812 F.2d 1387, 1390 (Fed. Cir. 1987). Irrespective of the type of claim
being raised, the applicable substantive law identifies which facts are material and might
affect the outcome of the appeal, thus precluding the entry of summary judgment.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if,
on the entirety of the record, a reasonable factfinder could resolve a factual matter in
favor of the non-movant. In other words, the burden on the movant is not to produce
evidence showing the absence of a genuine issue of material fact, but to point out that
there is an absence of evidence to support the nonmoving party’s case. Sweats Fashions,
Inc. v. Pannill Knitting Co., 833 F.2d 1560, 1562-63 (Fed. Cir. 1987).

        We view such facts in the light most favorable to the non-moving party, accepting
its version of facts as true and drawing all reasonable factual inferences in its favor.
Liberty Lobby, 477 U.S. at 255; C. Sanchez and Son, Inc. v. United States, 6 F.3d 1539,
1541 (Fed. Cir. 1993). However, the non-moving party must set forth specific facts
showing the existence of a genuine factual dispute; conclusory statements and bare
assertions are not sufficient. Mingus, 812 F.2d at 1390-91; Pure Gold, Inc. v. Syntex
(U.S.A.), Inc., 739 F.2d 624, 626 (Fed. Cir. 1984). Our job is not “‘to weigh the evidence
and determine the truth of the matter,’ but rather to ascertain whether material facts are
disputed and whether there exists any genuine issue for trial.” Holmes & Narver
Constructors, Inc., ASBCA Nos. 52429, 52551, 02-1 BCA ¶ 31,849 at 157,393 (quoting
Liberty Lobby, 477 U.S. at 249).

Statute of Limitations

       The government first asserts that appellant’s claim is precluded as a matter of law
because appellant waited “seven years, one month and 18 days” after the claim accrued in
order to enforce its right to payment (gov’t mot. at 5). The CDA provides that “[e]ach
claim by . . . the Federal Government against a contractor relating to a contract shall be
submitted within 6 years after the accrual of the claim.” 41 U.S.C. § 7103(a)(4)(A). A
claim accrues “when all events, that fix the alleged liability of . . . the contractor and
permit assertion of the claim, were known or should have been known.” FAR 33.201.
The events fixing liability “should have been known” when they occurred unless they
were either concealed or inherently unknowable at the time. Alion Science and Tech.
Corp., ASBCA No. 58992, 15-1 BCA ¶ 36,168 at 176,489 (citing Raytheon Missile Sys.,
ASBCA No. 58011, 13 BCA ¶ 35,241 at 173,017). Only facts that could not reasonably
                                             5
be known by the claimant postpone claim accrual. Id. (citing United States v.
Commodities Export Co., 972 F.2d 1266, 1272 (Fed. Cir. 1992)). Failure to meet a
statute of limitations is an affirmative defense, for which appellant bears the burden of
proof. Kellogg Brown & Root Servs., Inc., ASBCA No. 58175, 15-1 BCA ¶ 35,988
at 175,823 (citing FED. R. CIV. P. 8(c); Bridgestone/Firestone Research, Inc. v.
Automobile Club de L ‘Quest de la France, 245 F.3d 1359, 1361 (Fed. Cir. 2001)).

        For the purposes of this motion, the Board accepts that the contract existed and the
work was complete on September 12, 2011, the date appellant contacted the government
and stated that the work was finished (SOF ¶ 4). On that date, the facts leading to
appellant’s claim for payment for work completed were objectively and reasonably
knowable by the parties. Alion Science and Tech. Corp., 15-1 BCA ¶ 36,168 at 176,489
(citing Raytheon, 13 BCA ¶ 35,241 at 173,017).

       Therefore, September 12, 2011 is the date on which the clock starts in order to
calculate the statute of limitations. 41 U.S.C. § 7103(a)(4)(A). The record reflects that
following appellant’s email of September 12, 2011, the government responded on
September 24, 2011 and then appellant sent a follow up over a year later, on September 5,
2012 (SOF ¶¶ 5-6). The parties then engaged in a consistent flow of emails between
September 2012 and November 2012 (SOF ¶¶ 6-11). On November 14, 2012, the
government representative indicated that appellant would need to submit a completed
DD250 for payment to be issued (SOF ¶ 11).

      Later on that same date, appellant directed the government to speak with
“Mr. Barden” and that appellant could not “find the COR to sign the invoice” (SOF ¶ 11).
The record contains no additional communication, or paperwork as requested by the
government, from appellant on this matter until October 29, 2018, when appellant
submitted a certified claim to the government (SOF ¶¶ 12-13). On February 7, 2019, the
government denied the claim (SOF ¶ 19).

        Based upon the evidence of record, 7 years and 54 days passed from the date the
claim accrued to the date appellant filed its claim with the current CO. Appellant first
argues that it has only been 5 years, 10 months, and 16 days and as such, the claim is not
barred by the CDA statute of limitations (app. resp. at 4). Appellant asserts that
November 14, 2012, the date of the last email correspondence with the government
payments contact, wherein he was directed to submit the DD250, is the date when the
statute of limitations clock starts ticking (SOF ¶¶ 11, 15; see also app. resp. at 4).

      We established above that the contract was completed on the date appellant
emailed the government representative and stated the project was complete,
September 12, 2011, and therefore that is the date the claim accrued (SOF ¶ 4; see also
FAR 33.201). Appellant implies that the date of accrual is the date of the last
communication with the government payments representative on November 14, 2012
(SOF ¶¶ 11, 15). However, appellant offers no further explanation as to why accrual
should be November 14, 2012 instead of September 5, 2011. The contents of the
                                             6
November 14, 2012 email requests that appellant submit a DD250 to prove completion
and acceptance of the government at the contract site (SOF ¶ 11). The undisputed facts
are that the contract was complete on September 12, 2011 (SOF ¶ 4). Therefore,
appellant’s passive assertion that the date of the email requesting the DD250 –
November 14, 2012 – is the date of accrual is no more than a bare assertion of a disputed
fact. Mingus, 812 F.2d at 1390-91; Pure Gold, 739 F.2d at 626. As such, there are no
material facts in dispute regarding the accrual date of the claim or when appellant
submitted said claim to the government.

        Appellant also submits that it “regularly followed up” and that the CO already had
“confirmed the invoice” (app. resp. at 3 ¶ 11). However, this assertion does not negate that
appellant had six years from the date the claim accrued to file the claim with the
government for payment. Only facts that could not reasonably be known by the claimant
postpone claim accrual. Alion Science and Tech. Corp., 15-1 BCA ¶ 36,168 at 176,489
(citing United States v. Commodities Export Co., 972 F.2d at 1272). Appellant presents no
facts or argument that would support the notion that appellant could not have reasonably
known that its claim had accrued. While the Board views the facts in the light most
favorable to the non-moving party, the non-movant must set forth specific facts showing
the existence of a genuine dispute, not a conclusory or bare assertion. Liberty Lobby, 477
U.S. at 255; C. Sanchez and Son, 6 F.3d at 1541; Mingus, 812 F.2d at 1390-91; Pure Gold,
739 F.2d at 626.

       The parties agree that appellant and the government had a gap in communication
between September 2011 and September 2012 and then again from November 2012 to
October 2018. The Board does not consider this to be consistent or continuous
communication, but most pertinently, appellant’s argument is nothing more than a bare
assertion that the government failed to respond to appellant’s request for payment without
providing facts to support that allegation. Mingus, 812 F.2d at 1390-91; Pure Gold, 739
F.2d at 626.

        Finally, appellant also argues that the government had enough documentation to
prove the existence of the contract and the completed work, as provided by appellant
(app. resp. at 3 ¶¶ 8-12). However, the undisputed facts reflect that the last
communication in November 2012 from the government requested a document from
appellant, who, in response, told the government to “talk with Mr. Barden” (SOF ¶ 11).
Appellant did not present the signed document as requested and did not follow up on this
matter again until October 2018 (SOF ¶ 13). Appellant has not provided any additional
facts to dispute this or to support its allegations that it was the government’s
responsibility to still issue payment without submitting the requested documents. This
argument is also no more than a bare assertion of a disputed fact and is not sufficient to
prohibit summary judgment. Mingus, 812 F.2d at 1390-91; Pure Gold, 739 F.2d at 626.

       As such, on the government’s motion that appellant’s claim is barred by the statute
of limitations, the Board finds that summary judgment is warranted. Because we find


                                            7
that the government is entitled to summary judgment based upon the CDA’s six-year
statute of limitations, we do not need to consider the government’s laches argument.

                                     CONCLUSION

      The government’s motion for summary judgment is granted and the appeal is
denied.

      Dated: November 18, 2020



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                           I concur



 RICHARD SHACKLEFORD                                MICHAEL T. PAUL
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Armed Services Board
 Armed Services Board                               of Contract Appeals
 of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61926, Appeal of Anis
Avasta Construction Company, rendered in conformance with the Board’s Charter.

      Dated: November 18, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            8